DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-04-28. Claims 1-20 are pending. Claims 1, 11, 16 is/are independent.
The objections to informalities in the claims are withdrawn in view of Applicant’s amendments.
The rejection(s) of claims on double patenting grounds are withdrawn in view of Applicant’s terminal disclaimer.

Reasons for Allowance
The prior art of record (in particular, U.S. Patent  9203829 to Levine et al. (hereinafter "Levine '829") does not disclose, with respect to claim 1, "enabling an administrator of each team of a plurality of teams to access and use a tool to specify which sign-on options, of a plurality of sign-on options made available by the service, are assigned to members of the team to which the administrator belongs" such that "upon successful authentication of the particular member using the second mechanism, automatically assigning the second sign-on option to the particular member" in the recited context.  Rather, Levine '829 discloses authenticating a particular user either via an identity provider or via legacy authentication, recording the authentication used as the default for future logins by that user, and redirecting any new user without an account to an account creation service [Levine '829 col. 13 l. 4-14, Figs. 7-8].
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 11, 16, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2-10, 12-15, 17-20 are allowed in view of their respective dependence from claims 1, 11, 16.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494